DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2019 is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9393602 B2-Borden et al.
Claim 1: “A method for bioremediating environmental contaminants present in an environmental subsurface, the method comprising the steps of: providing an aqueous slurry, the aqueous slurry comprising particles of a solid- phase organic material having a mean particle size across all dimensions ranging from 0.1 to 100 microns;”:  Borden et al. disclose the present invention relates to the method for the remediation of contaminated subsurface material (Col. 1, lines 1-2).  Further, Borden et al. disclose a slurry composed of groundwater and solid subsurface material is prepared (Col. 10, lines 45-46); Boden et al. disclose a solid material median particle size composition is between 0.1 and 5 microns (Col. 21, lines 18-19).
“and injecting the aqueous slurry into the subsurface at a pressure lower than that the fracture pressure of the subsurface.”:  Borden et al. disclose these materials can be injected by boring a hole in the subsurface followed by gravity or pressure injection of a slurry (Col. 3, lines 44-46); once the alkaline suspension has been prepared, it is injected into the subsurface; the diluted suspension can be injected under low pressure to readily disperse the suspension away from the injection points (Col. 12, lines 44-47).

Claim 2: “wherein the solid-phase organic material is present in the aqueous slurry in an amount between 0.1 and 50% by weight.”:  Borden et al. disclose the second component preferably is present in an amount between 0.1 and 10% by weight 
Claim 3: “wherein the solid-phase organic material is present in the aqueous slurry in an amount between 0.2 and 40% by weight.”:  Borden et al. disclose the second component preferably is present in an amount between 0.1 and 10% by weight of the first component (Col. 29, lines 41-44), which is in the amount of 0.2 and 40% by weight.

Claim 4: “wherein the solid-phase organic material is present in the aqueous slurry in an amount between 0.4 and 25% by weight.”:  Borden et al. disclose the second component preferably is present in an amount between 0.1 and 10% by weight of the first component (Col. 29, lines 41-44), which is in the amount of 0.4 and 25% by weight.

Claim 5: “wherein the solid-phase organic material comprises one or more of: seeds, fruit pits, nut shells, fruits, bioplastics, hydrogenated vegetable oils, hydrogenated fatty acids, hydrogenated triglycerides, or combinations therefore.”:  Borden et al. disclose a second component selected from the group consisting of, fatty acids , or vegetable oil (Col. 29, lines 29-31).

Claim 10: “wherein the solid-phase organic material is a hydrogenated vegetable oil, and comprises one or more of: hydrogenated soybean oil, hydrogenated coconut oil, hydrogenated palm oil, hydrogenated castor oil, hydrogenated rapeseed oil, 

Claim 11: “wherein the aqueous slurry further comprises a distribution enhancement agent.”:  Borden et al. disclose the suspension may also be amended with chemical agents (anionic, cationic, nonionic and amphoteric/Zwitterionic surfactants and coagulants) to control the surface charge and reduce flocculation of the particulate material (Col. 11, lines 58-61).

Claim 12: “wherein the distribution enhancement agent comprises one or more of: a chelating agent, an anionic polymer, a cationic surfactant, an anionic surfactant, a zwitterionic surfactant, a nonionic surfactant, or combinations thereof.”:  Borden et al. disclose the suspension may also be amended with chemical agents (anionic, cationic, nonionic and amphoteric/Zwitterionic surfactants and coagulants) to control the surface charge and reduce flocculation of the particulate material (Col. 11, lines 58-61).

Claim 13: “wherein the aqueous slurry further comprises a remediation enhancement agent.”:  Borden et al. disclose other materials may be added to the suspension to enhance in situ treatment processes including solid or liquid electron microbial growth factors to enhance remediation processes (Col. 12, lines 3-5).

Claim 14: “wherein the remediation enhancement agent comprises one or more of: a microorganism, a bacterium, molecular hydrogen, a molecular hydrogen-releasing substance, a nutrient, a micronutrient, ethanol, cellulose, a sorbent, a buffer, a protein, a zero-valent metal, a mineral, or combinations thereof.”:  Borden et al. disclose other materials may be added to the suspension to enhance in situ treatment processes including solid or liquid electron microbial growth factors to enhance remediation processes (Col. 12, lines 3-5).

Claim 15: “wherein in the aqueous slurry, the particles of the solid- phase organic material have a mean particle size of at least 0.5 microns across at least one dimension.”:  Boden et al. disclose a solid material median particle size composition is between 0.1 and 5 microns (Col. 21, lines 18-19).

Claim 16: “wherein in the aqueous slurry, the particles of the solid- phase organic material have a mean particle size across all dimensions ranging from 0.5 to 25 microns.”:  Borden et al. teaches Boden and Lee teach a method for remediating contaminated aquifers with an oil emulsion with an average droplet size less than the median pore size of the sediment to reduce straining capture in the aquifer pores (Col. 4, lines 35-38) and Borden et al. teach indicating the average droplet size of the emulsion would need to be less than 30 microns (Col. 4, lines 40-42).

Claim 17: “wherein in the aqueous slurry, the majority of the particles of the solid-phase organic material have a particle size of less than 25 microns across its .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by US 9393602 B2-Borden et al. as applied to claim 5 above, and further in views of US 2010/0274069 A1-Kumar et al. and US 8591605 B2- Misra et al.

Regarding claim 6, Borden et al. teaches the invention discussed above in claim 5.  Borden et al. teaches solid-phase organic material discussed above.  However, Borden et al. does not teach wherein the solid-phase organic material is a fruit pit.
For claim 6, Kumar et al. teaches the solid material (bulking agent) us comprised of fruit waste (Para. [0036], lines 7-9), which can comprise fruit pits, which reads on the instant claim limitation of wherein the solid-phase organic material is a fruit pit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Borden et al. to further include the 

Regarding claim 6, Borden et al. teaches the invention discussed above in claim 5. Borden et al. teaches the solid-phase organic material discussed above.  However, Borden et al. does not teach wherein the solid-phase organic material also comprises one or more of: coffee beans, extracted coffee grounds, olive pits, apricot pits, cherry pits, peach pits, nectarine pits, plum pits, or combinations thereof.
For claim 6, Misra et al. teaches triglycerides and other materials are extracted from coffee beans or spend coffee grounds (Col. 2, lines 2-4), which reads on the instant claim limitation of the solid-phase organic material also comprises one or more of: coffee beans, extracted coffee grounds, olive pits, apricot pits, cherry pits, peach pits, nectarine pits, plum pits, or combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Borden et al. to further include the solid-phase organic material comprising of coffee beans or coffee grounds as taught by Misra et al., because Misra et al. teaches biofuels are obtained from roasted coffee, such as roasted coffee beans, ground roasted coffee, or spent coffee grounds (Col. 3, lines 28-30) and  coffee beans naturally contain substantial amounts of antioxidants (Col. 6, lines 13-14).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by US 9393602 B2-Borden et al. as applied to claim 5 above, and further in view of US 8591605 B2- Misra et al.

Regarding claim 7, Borden et al. teaches the invention discussed above in claim 5.  Borden et al. teaches the solid-phase organic material discussed above.  However, Borden et al. does not teach wherein the solid-phase organic material is a seed, and comprises one or more of: rapeseeds, cottonseeds, sesame seeds, pumpkin seeds, sunflower seeds, grape seeds, date seeds, or combinations thereof.
For claim 7, Misra et al. teaches cotton seeds and rapeseeds (Col. 18, line 13), which reads on the instant claim limitation of wherein the solid-phase organic material is a seed, and comprises one or more of: rapeseeds, cottonseeds, sesame seeds, pumpkin seeds, sunflower seeds, grape seeds, date seeds, or combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Borden et al. to further include the solid-phase organic material comprising of cotton seeds or rapeseeds as taught my Misra et al., because Misra et al. teaches antioxidant rich biofuel can be added to biofuels from sources such as vegetables, grains, seeds, algae, nuts, and animal fat (Col. 3, lines 2-3).


8 is rejected under 35 U.S.C. 103 as being unpatentable over by US 9393602 B2-Borden et al. as applied to claim 5 above, and further in view of US 2002/0048807 A1-Lehr.

Regarding claim 8, Borden et al. teaches the invention discussed above in claim 5.  Borden et al. teaches solid-phase organic material discussed above.  However, Borden et al. does not teach wherein the solid-phase material is a bioplastic and comprises one or more of: a cellulose-based bioplastic, a protein-based bioplastic, a bio- -9-derived polyethylene, a bio-derived polyurethane, a bio-derived polyester, or combinations thereof.
For claim 8, Lehr teaches a bioremediation device and method (Para. 0001], lines 1-2) where the matrix contains naturally occurring cellulosic material which is biodegradable (Para. [0021], lines 3-4), highly absorbent plastic material (Para. [0021], line 2, which reads on the instant claim limitation of a bioplastic and comprises one or more of: a cellulose-based bioplastic, a protein-based bioplastic, a bio- -9-derived polyethylene, a bio-derived polyurethane, a bio-derived polyester, or combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Borden et al. to further include the solid-phase organic material is a bioplastic and comprises a cellulose-based bioplastic as taught by Lehr, because Lehr teaches biodegradable matrix material is preferred because an entire device may be constructed so as to be reduced essentially to carbon dioxide and water (Para. [0021], lines 7-8).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by US 9393602 B2-Borden et al. US 2002/0048807 A1-Lehr., as applied to claim 8 above, and in further view of US 2006/0275887 A1-Miller et al. 

Regarding claim 9, modified Borden et al. teaches the invention discussed above in claim 8.  Modified Borden et al. teaches the solid-phase organic material discussed above.  However, modified Borden et al. does not teach wherein the solid-phase organic material is a bio- derived polyester, and comprises one or more of: poly-D-lactide, poly-L-lactide, poly-DL- lactide, poly-3-hydroxybutyrate, a polyhydroxyalkanoate, or combinations thereof.
For claim 9, Miller et al. teaches an invention relating to a contaminant-degrading composition for use in remediation of soil (Para. [0011], lines 1-2) which includes a biodegradable polymer coating which can include poly-L-lactide and poly-DL-lactide (Para. [0082], lines 4-6), which reads on the instant claim limitation of wherein the solid-phase organic material is a bio- derived polyester, and comprises one or more of: poly-D-lactide, poly-L-lactide, poly-DL- lactide, poly-3-hydroxybutyrate, a polyhydroxyalkanoate, or combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Borden et al. and further include poly-L-lactide or poly-DL-lactide as taught by Miller et al., because Miller et al. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799